Citation Nr: 0015279	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-13 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for loss of vision 
secondary to service-connected pterygium of the right eye. 

2.  Entitlement to a compensable disability evaluation under 
38 C.F.R. § 3.324.

3.  Whether the appellant filed a timely substantive appeal 
from the initial grant of service connection for the issue of 
entitlement to a compensable rating for service-connected 
keratectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from December 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in December 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) in San Juan, Puerto Rico.  

The veteran testified at a hearing at the RO in September 
1997.  A transcript of that hearing is in the claims folder.

At the hearing, the veteran appeared to raise the issue of 
entitlement to direct service connection for visual problems 
after he was exposed to tear gas in service. This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent evidence has been presented or secured to 
render plausible a claim that the veteran has loss of vision 
related to the service-connected pterygium of the right eye.

2.  Service connection has been granted for pterygium and a 
keratectomy scar of the right eye, both evaluated as 
noncompensable.

3.  The veteran's noncompensable service-connected 
disabilities do not clearly interfere with normal 
employability.

4.  The veteran did not file a substantive appeal within 60 
days of the (supplemental) statement of the case on the issue 
of entitlement to a higher evaluation for his service-
connected keratectomy scar or within the remainder of the 
one-year period from notification of the grant of service 
connection for keratectomy scar.


CONCLUSIONS OF LAWS

1.  The claim for secondary service connection for a visual 
disorder secondary to the service-connected pterygium is not 
well grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for assignment of a 10 percent disability 
evaluation for multiple noncompensable disabilities have not 
been met.  38 C.F.R. § 3.324 (1999).

3.  The veteran did not file a timely substantive appeal of 
the issue of entitlement to a compensable evaluation for 
service-connected keratectomy scar, on appeal from the 
initial grant of service connection.  38 U.S.C.A. § 7105(a), 
(d) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The service medical records disclose that the veteran was 
seen by an ophthalmologic consultant in June 1962.  An 
external examination disclosed active pterygium.  His 
uncorrected vision was 20/20 bilaterally.  He was seen in the 
eye clinic in December 1992 with the complaint of photophobia 
and a growth on the right eye.  An active pterygium of the 
right eye was noted.  An examination disclosed a normal a.v. 
ratio and normal fundus.  No pathology was noted.  On the 
examination prior to separation from service, his vision was 
20/20 bilaterally.  No eye defects were noted.

VA outpatient records disclose the veteran was seen in April 
1983 and he reported that two physicians had advised him he 
needed surgery on both of his eyes because of gradual cloudy 
vision.  An eye examination was negative.  The diagnosis was 
questionable cataracts.  He was referred to the eye clinic in 
April 1983.  He complained of cloudy vision, especially after 
removing his glasses.  The anterior examination was normal.  
The impression was refractive error.  An examination in June 
1983 was normal.  

The veteran was examined by the VA in September 1983.  Small 
pterygium were noted in both eyes.  The remainder of the 
examination was normal and his corrected vision was 20/20 in 
both eyes.  The diagnosis was small pterygium of both eyes 
and myopia.

The RO by rating decision in October 1983 granted service 
connection for pterygium, evaluated as noncompensable. 

A rating decision by the RO in August 1985 denied entitlement 
to an increased rating for pterygium.  

VA outpatient records disclose that the veteran was seen in 
September 1990 with complaints of visual problems.  The 
provisional diagnosis was refractive error, status post 
pterygium surgery.  On examination, he complained of a 
burning sensation and difficulty reading with glasses.  In 
October 1991, it was reported that he had undergone a minor 
surgical procedure for an excision of nasal pterygium of the 
right eye.  The surgery was without complication.  In 
November 1991, a suture was removed from the right eye.  An 
eye examination was unremarkable.  His vision was 20/30 
bilaterally.  

The veteran received a VA eye examination in October 1992.  
His corrected near vision was 20/20 bilaterally.  His 
corrected far vision was 20/25 for the right eye and 20/20 
for the left eye.  Bilateral blepharitis was noted.  There 
was slight peripheral stromal scarring of the right eye.  
There was slight peripheral stromal corneal scarring of the 
left eye.

A rating decision by the RO in February 1996 denied service 
connection for blepharitis and peripheral stromal scarring of 
the right eye secondary to the service-connected disability 
of pterygium.

The veteran received a VA visual examination in October 1996.  
He claimed that he saw things like a half moon in the right 
eye and objects were too big in the left eye.  Corrected near 
vision in the right eye was 20/25 and in the left eye was 
20/20.  Corrected far vision in the right eye was 20/30 and 
in the left eye 20/20.  There was no diplopia or visual field 
deficit.  The examination of the cornea revealed a nasal 
keratectomy scar not involving the visual axis in the right 
eye.  The left cornea was clear.  Diagnoses were keratectomy 
scar in right eye secondary to excised pterygium of the right 
eye; myopia; visual axis not compromised by corneal scar.

A rating decision in December 1996 granted service-connection 
for the keratectomy scar secondary to the service-connected 
pterygium.  This rating action also denied service connection 
for loss of vision due to pterygium operation as secondary to 
the service-connected pterygium of the right eye.  In 
addition, entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 based on multiple, noncompensable service-connected 
disabilities was also denied.

By letter dated December 27, 1996, the veteran was advised 
that the keratectomy scar was service-connected but less than 
10 percent disabling.  He was also advised that service 
connection was denied for loss of vision due to pterygium and 
that entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities was 
denied.  In January 1997, a notice of disagreement was 
received from the veteran on the issues of entitlement to 
service connection for loss of vision due to pterygium and 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  The notice of 
disagreement did not mention the evaluation of the 
keratectomy scar.

In May 1997, the veteran submitted a VA Form 9.  In it, he 
stated that he wanted to appeal the denial of his claim of 
service connection of the keratectomy scar.

The veteran testified at the RO in September 1997.  He 
claimed he suffered a limitation of function of the right eye 
as a result of surgery for the pterygium.  After the surgery 
his glasses were changed.  He testified that he had not 
worked since 1990 and was now receiving Social Security 
Benefits and that the conditions that prevented him from 
working was his back, his legs, and his nerves.  He stated 
that his eyesight was not a condition considered by the 
Social Security Administration because he did not bring it 
forward for consideration.  He testified on the issue of 
entitlement to a higher evaluation for the service-connected 
keratectomy scar.  The date of transcription of the hearing 
is not of record, but it was date-stamped as received at the 
RO on October 20, 1997.

On October 20, 1997, a (supplemental) statement of the case 
was issued.  In it, the issue of entitlement to a higher 
evaluation for the keratectomy scar was addressed.  No 
further communication was received from the veteran or his 
representative until December 29, 1998.

By letter dated March 14, 2000, the veteran and his 
representative were notified that the Board intended to 
consider the issue of timeliness of his substantive appeal of 
the issue of entitlement to a compensable rating for service-
connected keratotomy scar, on appeal from the initial grant.  
He was given a period of 60 days to present argument or to 
request a hearing on this issue.  No response was received.



II.  Legal Analysis.

A.  Loss of vision due to pterygium of the right eye.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service or that a 
current disability is secondary to a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.310 (1999).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991.  To establish a 
well-grounded claim for service connection for a disorder on 
a secondary basis, the veteran must present medical evidence 
to render plausible a connection or relationship between the 
service-connected disorder and the new disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

Prior to adjudicating the issues on appeal, the Board notes 
that the veteran testified that he was receiving benefits 
from the Social Security Administration.  However, he stated 
that the grant of benefits was based on a nervous condition, 
a spinal column disorder, and a right leg disorder.  He 
reported that he had arthritis.  He denied that his eyesight 
problems was one of the conditions considered by the Social 
Security Administration because he did not bring it forward.  
Therefore, the Board has determined that there is no need to 
remand for these records.

The claim for service connection on appeal is quite specific.  
The veteran has claimed that he has loss of vision secondary 
to the service-connected pterygium.  On the October 1996 VA 
visual examination, the examiner determined that the nasal 
keratectomy corneal scar did not involve the visual axis of 
the right eye and that the left cornea was clear.  The 
veteran has not presented any medical evidence to render 
plausible a connection or relationship between the service-
connected pterygium of the right eye and loss of vision.

In fact, the medical evidence is that he has refractive 
error, and that his loss of vision is attributable to 
refractive error.  Refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation, and service connection requires that disability 
be the result of disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(c) (1999).

There is not competent evidence of a nexus between the 
service-connected pterygium of the right eye and any visual 
loss and the veteran's claim is not plausible.  Accordingly, 
there is no duty to assist under 38 U.S.C.A. § 5107(a).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might render plausible the claim that is not 
currently well grounded.

B.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324.

When a veteran has two or more separate permanent service-
connected disabilities of such character as to clearly 
interfere with employability, even though none of the 
disabilities is of compensable degree, the rating agency may 
assign a 10 percent rating.  38 C.F.R. § 3.324 (1999).  Such 
10 percent rating may not be applied in combination with any 
other rating.

Service connection has been granted for pterygium, evaluated 
as noncompensable under Diagnostic Code 6034, and the 
keratectomy scar in the right eye, secondary to the excised 
pterygium of the right eye, evaluated under Diagnostic Code 
7805.

There is no evidence in the claims file to show that the 
service-connected disabilities are of such character as to 
clearly interfere with normal employability.  The veteran has 
testified that the award of disability benefits by the Social 
Security Administration was not based on his eye 
disabilities.  The October 1996 VA examination did not show 
impairment as a result of the service-connected eye 
disorders.  It has not shown by any objective evidence in 
this case that the veteran's service-connected disabilities, 
either singly or combined, involved functional impairment.  
Accordingly, the criteria for a 10 percent rating have not 
been met.  38 C.F.R. § 3.324 (1999).

C.  Timeliness of appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
provided, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  A 
substantive appeal consists of a properly completed VA Form 
1-9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).

In order to be timely, a notice of disagreement must be filed 
within one year of the mailing of notice of a determination 
to a claimant, or the action will be final.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302(a) (1999).  A 
substantive appeal must be filed within 60 days of the 
mailing of the statement of the case (or supplemental 
statement of the case) or within the remainder of the one-
year period from the mailing of notification of the 
determination being appealed, whichever is later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  A determination by the agency of original 
jurisdiction is final if an appeal is not perfected as 
prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(1999).

As noted above, the veteran did not file a notice of 
disagreement with the rating assigned his service-connected 
keratectomy scar when he filed his January 1997 notice of 
disagreement with the December 1996 rating action with 
respect to the claim of service connection for loss of vision 
and entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities.  When he filed 
his May 1997 Form 9, he did indicate a desire to appeal the 
"denial" of service connection for the keratectomy scar.  
However, as service connection had been granted for that 
scar, there was no denial of service connection to appeal.

His September 1997 hearing testimony, received in written 
form at the RO on October 20, 1997, did express contentions 
regarding his desire for a higher evaluation for the 
keratectomy scar, and that transcription is within a year of 
the rating action establishing service connection, so it is 
timely as a notice of disagreement.  Thereafter, a statement 
of the case was furnished on October 20, 1997.  The notice of 
the original rating action was dated December 27, 1996, and 
the statement of the case following the hearing testimony was 
October 20, 1997.  One year from the date of the notice of 
rating is the longer period here, and that would give the 
veteran until December 27, 1997 to perfect his appeal.  No 
subsequent communication was received from the veteran or the 
representative until December 1998.  That is more than one 
year from the rating action, and more than one year from the 
statement of the case.  It is not timely to perfect an appeal 
of this issue.

ORDER

The veteran having failed to state a well-grounded claim, 
service-connection for loss of vision secondary to service-
connected pterygium is denied.  

The claim for entitlement to a compensable disability 
evaluation under 38 C.F.R. § 3.324 is denied.

The veteran having failed to file a timely substantive 
appeal, the appeal is dismissed.

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

